Opinion issued June 7, 2004
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-04-00210-CV
____________
 
IN RE MARIA DE JESUS VILLAREAL VASQUEZ, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relator, Maria De Jesus Villareal Vazquez, has filed a petition for writ of mandamus
complaining of Judge Tracy Christopher’s,
 September 19, 2003 order, granting a new trial.
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.